Citation Nr: 1546941	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to a higher level of special monthly compensation for loss of use of the bilateral upper and lower extremities.  

4.  Entitlement to an evaluation greater than 10 percent for right upper extremity peripheral neuropathy from September 19, 2007 to August 26, 2008 and in excess of 50 percent for it from August 26, 2008.  

5.  Entitlement to an evaluation greater than greater than 10 percent for left upper extremity peripheral neuropathy from September 19, 2007 to August 26, 2008 and in excess of 40 percent for it from August 26, 2008. 

6.  Entitlement to an evaluation greater than 10 percent for right lower extremity peripheral neuropathy from September 19, 2007 to August 26, 2008 and in excess of 40 percent for it from August 26, 2008.  

7.  Entitlement to an evaluation greater than 10 percent for left lower extremity peripheral neuropathy from September 19, 2007 to August 26, 2008 and in excess of 40 percent for it from August 26, 2008.

8.  Entitlement to an effective date prior to August 30, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2008 decision granted service connection for right and left upper extremity peripheral neuropathy and assigned each a 10 percent rating; it also continued 10 percent ratings each for right and left lower extremity peripheral neuropathies.  A March 2010 rating decision increased the ratings for right and left upper extremity peripheral neuropathy from 10 percent each to 50 and 40 percent, respectively; and increased the ratings for right and left lower extremity peripheral neuropathy from 10 to 20 percent each, all effective from August 26, 2008, the date of a VA examination report.  An August 2011 rating decision changed the ratings for right and left lower extremity peripheral neuropathy from 20 to 40 percent each, effective from August 26, 2008.  

In November 2014, the Board dismissed an appeal for service connection for a back condition and it also dismissed appeals for increased ratings for diabetes mellitus, left ankle, and PTSD disabilities.  The Board remanded issues remaining on appeal to the RO for a Board hearing at that time.  The Board hearing was subsequently conducted by the undersigned Board Veterans Law Judge in May 2015, and a transcript of the hearing is associated with the Veteran's claims folder.  At the hearing, the undersigned agreed to hold the record open for 30 days, and in that time, additional argument and evidence was submitted with waiver of RO consideration of it.  

The Board notes that at the Veteran's May 2015 Board hearing, it was indicated that entitlement to special monthly compensation at the aid and attendance rate was desired.  The RO thereafter denied this benefit in July 2015 and advised the Veteran of his appeal rights.  An SOC was issued in September 2015, and the Veteran's attorney submitted a letter in lieu of an appeal statement in October 2015.  However, that has not yet been certified to the Board by the RO, and it is unclear whether the RO has completed all relevant development.  Therefore, the Board finds that it does not have jurisdiction of this issue at this time. 

On appeal in May 2015, the Veteran's representative argued that a March 2006 RO rating decision denying service connection for PTSD contains clear and unmistakable error.  This matter has not been addressed by the RO and is inextricably intertwined with the matter of entitlement to an effective date prior to August 30, 2007 for the grant of service connection for PTSD.  Accordingly, the issues of entitlement to an effective date prior to August 30, 2007 for the grant of service connection for PTSD and whether there was clear and unmistakable error in the March 2006 RO rating decision denying service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The issues of the ratings to be assigned for the upper and lower extremity peripheral neuropathies are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the Veteran's May 2015 hearing, he withdrew his appeals on the issues of service connection for heart and kidney disease.

2.  The Veteran has decreased function in his right and left upper and lower extremities, but the preponderance of the evidence is against a finding that the Veteran has no effective function remaining other than that which would be equally well served by amputation stumps with use of suitable prosthetic appliances.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for heart and kidney disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for special monthly compensation for loss of use of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. § 1114  (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart and Kidney claims

During the Veteran's May 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeals on the issues of service connection for heart and kidney disease.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2014) is necessary for these claims since the appeals have been withdrawn.

Special monthly compensation for loss of use

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2010 and July 2012.

VA has obtained relevant records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2008 and 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and the rest of the evidence of record are adequate because they provide all information necessary to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Special monthly compensation (SMC ) is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(k).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand or of balance, propulsion, etc. in the case of the foot could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63 (a), (b). 

In this case, there is no question that the Veteran has significant problems due to bilateral upper and lower extremity peripheral neuropathy, and for that reason, he receives significant schedular disability ratings to compensate for the degree of impairment shown.  However, the question in this case is whether the service connected disabilities are of such significance to cause "loss of use" of his upper and/or lower extremities.  It is important to remember that the term "loss of use" as mentioned one paragraph above is a term of art and conveys a specific meaning for VA purposes. 

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to special monthly compensation for loss of use of either hand or foot.  The evidence shows that he has effective function remaining in each of his upper and lower extremities better than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  

For instance, the Veteran admitted during his May 2015 hearing that he is able to walk short distances, that he can use his hands and arms, that he can hold a razor and use a remote control for a television set, that he can use his cell phone when it is on speaker, that he has been given a gripper to put his socks on, and that he can pick objects up off of a table if they are not too small.  Additionally, at the time of the VA examination in February 2010, he used a walker.  He had generalized weakness with atrophy of the extensor digitorum brevis bilaterally, but he was able to perform finger to nose testing.  While there was some decomposition of movement, and the examiner indicated that there was evidence of sensory and motor loss, the Veteran could get up from the chair with support, and light touch was intact above the forearm and above the knees.  At the time of an August 2008 VA examination, ability that was better than or equal to this was shown.  For instance, the Veteran reported being able to walk, stand, and microwave meals, he was slow with a cane but had essentially normal stance and coordination, and motor was intact except for slowness of movements and inability to touch the thumbs to the bases of fingers on both hands and finger to finger slow deliberate movements.  Clearly, all of this evidence demonstrates that special monthly compensation based on the loss of use of either hand or foot is not warranted.  The Veteran still has function in his upper and lower extremities beyond that which he would have if he were to have amputations at elective sites and use prostheses with the limbs as they would exist if amputations were performed.  

Accordingly, the Board finds that the Veteran does not meet the criteria for special monthly compensation based on the loss of use of either of his upper or lower extremities due to his service-connected disabilities. 


ORDER

The appeals on the issues of service connection for heart and kidney disease are dismissed.

Special monthly compensation for loss of use of the upper and lower extremities is denied.


REMAND

The Veteran appeals for a higher rating for his service-connected bilateral upper and lower extremity peripheral neuropathy.  A September 19, 2007 report of a VA examination demonstrated peripheral neuropathy of the Veteran's upper and lower extremities and in January 2008, the RO service-connected right and left upper extremity peripheral neuropathy and rated them each as 10 percent disabling from the date of the examination report.  This was protocol in accordance with 38 C.F.R. § 3.157 (2015).  It also continued the 10 percent ratings previously assigned for right and left lower extremity peripheral neuropathy.  Within the 1 year appeal period, new and material evidence in the form of the August 26, 2008 VA examination report showing the then current severity of the Veteran's peripheral neuropathy of his upper and lower extremities was received.  Since that time, there has been no final decision on the claim filed on September 19, 2007, and it remains open because of the August 2008 VA examination report being received within a year after the January 2008 rating decision rating the disabilities.  Accordingly, per 38 C.F.R. § 3.156(b) (2015), the rating period to be considered for these disabilities starts on September 19, 2007.  

However, the August 2011 statement of the case shows the RO as having understood that the claim was filed in October 2009, and it has not prepared a statement of the case on the matter of the ratings to be assigned prior to August 26, 2008.  In fact, it has not considered any of the evidence prior to the August 26, 2008 VA examination report.  All it has discussed is the propriety of the ratings assigned from August 26, 2008.  Remand for consideration of the ratings to be assigned prior to August 26, 2008 is required, in order to provide the Veteran with due process of law concerning these claims.  

Next, the Veteran seeks an effective date prior to August 30, 2007 for the grant of service connection for PTSD.  Originally, service connection was denied for PTSD in March 2006, following a September 15, 2005 claim for the same.  The Veteran later reopened his claim for service connection for PTSD on August 30, 2007.  He originally argued that an earlier effective date is warranted based on the provisions of 38 C.F.R. § 3.156(c) (2015), and the RO has had an opportunity to consider this argument.  However, during his hearing on appeal before the undersigned Veterans Law Judge in May 2015, he essentially argued that there is clear and unmistakable error in the March 2006 rating decision which previously denied service connection for PTSD, and that as such, he should be entitled to a September 15, 2005 effective date for the grant of service connection for PTSD, as that was the date of the earlier claim.  The RO has not had a chance to consider the claim of clear and unmistakable error in the March 2006 rating decision, and such issue is inextricably intertwined with the matter of entitlement to an effective date prior to August 30, 2007 for the grant of service connection for PTSD.  As such, remand for the RO to consider that claim in the first instance is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the Veteran's claim of clear and unmistakable error in the March 2006 RO rating decision denying service connection for PTSD in the first instance.  If that determination is unfavorable to the Veteran, he should be advised of such determination and of his appeal rights.  If he appeals that decision, it should be returned to the Board together with his appeal for an effective date prior to August 30, 2007 for the grant of service connection for PTSD.   

2.  The RO should consider, in the first instance, the ratings to be assigned for the Veteran's bilateral upper and lower extremity peripheral neuropathy from September 17, 2007 to August 2008.  If any of the benefits sought on appeal concerning these claims for higher ratings for peripheral neuropathy remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board in accordance with the usual appellate procedures, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


